Citation Nr: 0927353	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  04-02 557	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals, 
including a respiratory disorder, of a right pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
November 1985 to November 1988.

This appeal to the Board of Veterans' Appeals (Board) is from 
May and July 2003 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, collectively, denied the Veteran's claims 
for service connection for degenerative disc disease of the 
lumbar spine, a respiratory condition - including as a 
residual of a right pneumothorax, and PTSD.

In February 2005, as support for her claims, the Veteran 
testified at a hearing at the RO before a local Decision 
Review Officer (DRO).  And in August 2006 the Veteran 
testified at another hearing at the RO, this time before the 
undersigned Veterans Law Judge (VLJ) of the Board, commonly 
referred to as a Travel Board hearing.

The Board issued a decision in May 2007 partially granting 
another claim the Veteran had appealed, for a higher initial 
rating for her left great toe bunionectomy.  The Board 
assigned a higher 20 percent initial rating for this 
disability, instead of the previously assigned 10 percent, 
from March 29, 2002 to May 9, 2005, although denying a rating 
higher than 20 percent from May 10, 2005 onwards.  The Board 
remanded the remaining claims for service connection for 
PTSD, degenerative disc disease of the lumbar spine, and for 
residuals of a right pneumothorax to the RO - via the 
Appeals Management Center (AMC), for further development and 
consideration.

In a November 2008 decision, on remand, the AMC granted 
service connection for degenerative disc disease of the 
lumbar spine, so that claim is no longer at issue because the 
Veteran has not appealed either the initial rating or 
effective date assigned for that low back disability.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating 
she has to separately appeal these downstream issues).

But after considering the other evidence obtained on remand, 
the AMC issued a supplemental statement of the case (SSOC) in 
November 2008 continuing to deny the remaining claims for 
service connection for PTSD and a respiratory condition as a 
residual of a right pneumothorax.  The AMC has since returned 
the file to the Board for further appellate consideration of 
these two remaining claims.

.
FINDINGS OF FACT

1.  The stressor the Veteran alleges caused her PTSD, a 
sexual assault (rape) by a military recruiter, admittedly 
occurred before she began serving on active duty, and even if 
the incident happened as she claims it preceded her service 
and there is no indication her service made any resulting 
psychiatric disorder, including PTSD, chronically worse.

2.  The Veteran's respiratory condition was discovered many 
years after her service and has not been linked by competent 
medical evidence to her pneumothorax in service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1154, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

2.  A respiratory disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1154, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, 
including the downstream disability rating and effective date 
elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 
2002, May 2003, November 2006 and July 2007, prior to the 
most recent adjudication of her claims in the November 2008 
SSOC.  The letters informed her of the evidence required to 
establish her entitlement to service connection and of her 
and VA's respective responsibilities in obtaining supporting 
evidence.  A March 2006 letter also complied with Dingess, as 
it apprised her of the downstream disability rating and 
effective date elements of her claims.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained her 
service treatment records (STRs) and VA treatment records.  
VA also obtained her private medical records from E.C.S., 
M.D.  There is no indication of any outstanding records 
pertaining to her claims.  

VA also afforded the Veteran medical examinations in November 
2002, March 2005 and September 2008, and psychological 
evaluations in December 2002 and September 2008 to determine 
whether her PTSD and respiratory condition are attributable 
to her military service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The AMC also substantially complied with the 
Board's May 2007 remand directives in further developing the 
claims.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



Hence, no further notice or assistance is required to fulfill 
VA's duty to assist the Veteran in developing her claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

It further deserves pointing out that the VCAA does not apply 
to claims that have no legal merit.  And as will be 
explained, since the Board is denying the Veteran's claim for 
PTSD as a matter of law, this limited exception would include 
this claim.  See Manning v. Principi, 16 Vet. App. 534 (2002) 
(VCAA has no effect on appeal limited to interpretation of 
law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA does not apply 
because the issue presented is solely one of statutory and 
regulatory interpretation, and/or the respective claim is 
barred as a matter of law in that it cannot be substantiated.  
See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

II.	Service Connection for PTSD

As already alluded to, the Veteran alleges she developed PTSD 
as a result of a sexual assault (rape) while she was in the 
delayed entry program (DEP) prior to beginning her active 
duty military service.  Unfortunately, however, even if for 
the sake of argument this alleged incident occurred, it was 
prior to her beginning her military service and she has not 
established in-service aggravation of any resulting pre-
existing condition, such as PTSD, so as to warrant service 
connection.

Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in- 
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2008).

If, as here, the claim for PTSD is based on an alleged 
personal/sexual assault, then evidence from sources other 
than the Veteran's records may corroborate her account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, mental health counseling centers, hospitals or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
pointed out that VA has established special procedures for 
evidentiary development of claims for PTSD based on 
personal/sexual assault.  The Court advised that the portions 
of the VA Adjudication Procedure Manual M21-1, Part III, 
paragraph 5.14c, provided "guidance on the types of evidence 
that may serve as 'credible supporting evidence' for 
establishing service connection of PTSD which allegedly was 
precipitated by a personal assault during military service."

Manual M21-1 lists evidence that might indicate such a 
stressor such as lay statements describing episodes of 
depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of military 
occupational specialty (MOS) or duty assignment, increased 
use or abuse of leave, changes in performance and performance 
evaluations, increased use of over-the-counter medications, 
unexplained economic or social behavior changes, and breakup 
of a primary relationship as possibly indicative of a 
personal assault, provided that such changes occurred at the 
time of the incident.  The Court has also held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules that 
are the equivalent of VA regulations, and are binding on VA.  
YR v. West, 11 Vet. App. 393, 398-99.

The Court has set a relatively low bar for interpreting a 
claim for PTSD as one involving a personal assault stressor 
for which the provisions of 38 C.F.R. § 3.304(f)(3) are 
applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 
200 (2006) (Veteran alleged that his sergeant kicked him down 
a set of stairs).

The Veteran has received the required DSM-IV diagnosis of 
PTSD, so there is no disputing she has this claimed 
condition.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
condition claimed; without this minimum level of proof, there 
is no valid claim).  See also 38 C.F.R. § 3.304(f).  And in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted that 
a diagnosis of PTSD is presumably in accordance with DSM-IV, 
both in terms of the adequacy and sufficiency of the 
stressors claimed.  Indeed, a VA treatment record from April 
2002 made this diagnosis based on her report of a sexual 
assault in 1979.  As well, the December 2002 VA psychiatric 
evaluation made this same diagnosis based on the Veteran's 
report of the sexual assault.  In Patton, the Court noted an 
exception to the general rule enunciated in Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996) that after-the-fact medical 
evidence cannot provide the required nexus or link between 
the currently claimed disability, here, PTSD, and the 
Veteran's military service.  So given this limited exception 
to claims, as here, specifically involving PTSD resulting 
from sexual assaults, the Veteran has established this 
required linkage between her PTSD and this sexual trauma.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

But the more determinative issue is whether this incident 
occurred during her active military service or, instead, 
prior thereto.  The sole basis of her claim for PTSD is 
military sexual trauma (MST).  In an April 2002 VA treatment 
record, the report of her December 2002 VA psychiatric 
evaluation, her September 2003 Notice of Disagreement (NOD), 
and the testimony during her February 2005 DRO Hearing, the 
Veteran gave the following version of events:  she claimed 
that she initially signed up for the Army directly after high 
school in 1979.  While on the delayed entry program (DEP) she 
stayed for a week in a hotel in Los Angeles.  
During that week her military recruiter, identified as H.W., 
E-6, raped her on three occasions at the hotel.  She claims 
she was 17 and a virgin at the time, and she was afraid to 
report the events to anyone.  Following the rapes, she claims 
that she declined enlistment and instead went on to work as a 
nanny and eventually attended night school to obtain a 
certificate to work as a dental assistant.  She claims she 
worked as a dental assistant for 5 years before again 
deciding to enter the military.  In November 1985, at the age 
of 24, she enlisted and entered into active duty service.

At the February 2005 hearing, the DRO explained to the 
Veteran that although her alleged assailant was on active 
duty at the time of the 1979 assault, the Veteran as a DEP 
recruit was not and therefore would not be able to obtain 
service connection for the unfortunate events in question.  
After the hearing, the Veteran amended her pleading to have 
the assault take place during her DEP immediately prior to 
her enlistment in November 1985.  However, this amendment in 
her pleading still does not place the assault during her 
active duty period.

Unfortunately, this alleged stressor, irrespective of whether 
it occurred in August 1979 or October 1985, did not occur 
during the Veteran's period of active military service from 
November 1985 to November 1988, inasmuch as even she 
acknowledges it occurred prior to her service while she was 
in the DEP.  



Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from disease or 
injury incurred in or aggravated in the line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury (but 
not disease) incurred in or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).  A 
recruit enrolled in a Delayed Entry Program where the recruit 
is assigned to inactive duty and obligates himself or herself 
to report for enlistment in the Armed Forces in the future 
does not become a member on "inactive duty training" before 
the period of duty commences and, hence, does not become 
eligible for Veterans benefits.  See Nowinski v. Servicemen's 
Group Life Ins., 484 F.Supp. 1060 (D.C.Pa. 1980).

Therefore, the Veteran's periods of DEP in either 1979 or 
1985 - and, more importantly, any incidents, however 
unfortunate, which may have occurred while in that program 
status, do not entitle her to VA Veteran's benefits.  There 
also is no indication of other PTSD stressors during her 
service or of a chronic worsening of her PTSD as a result of 
her service.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Instead, 
all the residual effects of her PTSD have been linked to the 
sexual assault that occurred prior to her beginning her 
period of active duty.  So without credible supporting 
evidence that a claimed stressor actually occurred during her 
service, as opposed to before her enlistment, she fails to 
meet an essential requirement for service connection for 
PTSD.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 
Vet. App. 128 (1997).  As such, the claim for service 
connection for PTSD, including based on MST, must be denied 
it is the result of a pre-service stressor.

III.	Service Connection for a Respiratory Disorder, 
Including as a Residual of a Right Pneumothorax

The Veteran claims that she suffers shortness of breath in 
cold weather as a residual of a pneumothorax she had in 
service.  However, for the reasons and bases discussed below, 
the Board finds no grounds on which to grant service 
connection for this condition.

The Veteran may be awarded service connection by showing that 
she currently has a disability resulting from a disease or an 
injury incurred in or aggravated by her active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling), generally within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2008).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's STRs indicate she was treated for a collapsed 
lung, pneumothorax, in January 1986 during her basic 
training.  But the condition resolved without chronic 
residual disability (sequelae).  Her military separation 
examination in September 1988 makes no mention of any lung or 
respiratory condition, including as a residual of the 
previously treated pneumothorax.

The Veteran's post-service records show a diagnosis of late-
onset asthma in May 2005, some 17 years after her discharge 
from the military.  This 17-year lapse between the conclusion 
of her military service and the onset of her present-day 
symptoms provides compelling evidence against her claim that 
she has a respiratory condition dating back to her military 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Further concerning this, the Veteran was examined for VA 
compensation purposes in November 2002, March 2005 and 
September 2008, and none of those medical evaluations found 
evidence of a chronic lung or respiratory disorder.  
Moreover, none of the examiners linked her late-onset asthma 
to her pneumothorax in service.  

Therefore, the Veteran's claim cannot be granted as there is 
no medical nexus opinion linking her only diagnosed 
respiratory condition, asthma, to her military service.  Nor 
has she alleged that a doctor or other medical professional 
has ever told her that this condition is somehow related to 
her military service - to include, again, the pneumothorax 
in service.  Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  Without this medical nexus opinion, there 
simply is no basis to grant her claim.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993); See, too, Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

The Board also has considered the Veteran's lay statements.  
Although she may well believe that her current respiratory 
condition is related to her military service, she is only 
competent to testify about her symptoms (difficulty 
breathing, etc.), as she lacks the necessary training and/or 
expertise to render a medical diagnosis or medical opinion as 
to the etiology of her condition. See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994). 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a respiratory 
condition, including as a residual of a pneumothorax.  And as 
the preponderance of the evidence is against her claim, the 
doctrine of reasonable doubt is not for application. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.




ORDER

The claim for service connection for PTSD is denied.

The claim for service connection for a respiratory disorder, 
including as a residual of a pneumothorax, also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


